 PEACHES RECORDS & TAPES, INC.517Peaches Records & Tapes, Inc. and Retail ClerksUnion, Local 204, affiliated with United Foodand Commercial Workers International Union,AFL-CIO, CLC. Case 11-CA-8729March 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on November 5, 1979, byRetail Clerks Union, Local 204, affiliated withUnited Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, herein called theUnion, and duly served on Peaches Records &Tapes, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region I11, issued a com-plaint on November 21, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 4,1979, following a Board election in Case l1-RC-4692 the Union was duly certified as the exclusivecollective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about September 13,1979, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. Subsequently,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On December 14, 1979, counsel for the GeneralCounsel filed directly with the Board a "MotionTo Strike Portions of Respondent's Answer toComplaint and Motion for Summary Judgment."Subsequently, on December 26, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the Gen-' Official notice is taken of the record in the representation proceed-ing, Case I l-RC-4692, as the term "record" is defined in Secs. 102.68and 102 69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended248 NLRB No. 72eral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter fileda response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the certification of the Union and theUnion's request to bargain. However, Respondentdenies that the Union was properly certified andthat it refused to bargain in good faith with theUnion as the exclusive bargaining representative ofits employees. In its response to the Notice ToShow Cause, Respondent attacks the Union's certi-fication on the basis of two of its objections to theelection in the underlying representation proceed-ing.2Respondent contends that the Union was notproperly certified because it made a material mis-representation regarding Respondent's financialcondition and because, contrary to N.L.R.B. v.Savair Manufacturing Co., 414 U.S. 270 (1973), theUnion told the employees that, if they signed au-thorization cards prior to the election, they wouldnot have to pay an initiation fee. Respondent fur-ther contends that the Regional Director erred bynot holding a hearing on its objections to the elec-tion.Review of the record herein, including therecord in Case I -RC-4692, reveals that pursuantto a Stipulation for Certification Upon ConsentElection, approved on May 2, 1979, an electionwas conducted on May 11, 1979, which resulted ina vote of 13 votes for and 10 votes against theUnion, with no challenged ballots. Thereafter, onMay 18, 1979, Respondent filed timely objectionsto conduct affecting the results of the election. TheRegional Director issued his Report on Objectionson June 13, 1979, wherein he recommended thatRespondent's objections be overruled in their en-tirety and that the Union be certified as the exclu-sive representative of the employees.Respondent filed timely exceptions to the Re-gional Director's report, reiterating its objectionsconcerning the Union's alleged misrepresentationregarding Respondent's financial condition and theUnion's alleged offer to waive initiation fees. On2 Respondent does not contend that the Union's certification was im-proper on the basis of its other objections which alleged: (I) that theUnion misrepresented the rights of employees if the Union won the elec-tion; (2) that the Union threatened employees; and (3) that the Union mis-represented the number of employees who had signed authorizationcards. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 4, 1979, the Board issued its Decisionand Certification of Representative in which itadopted the Regional Director's findings and rec-ommendations and certified the Union as the col-lective-bargaining representative of Respondent'semployees. 3It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.Respondent also contends in this proceedingthat, in the underlying representation case, the Re-gional Director should have conducted a hearingon its objections. Prior to issuing its Decision andCertification of Representative, the Board consid-ered the Regional Director's report and Respon-dent's exception alleging that the Regional Direc-tor erred by not conducting a hearing with respectto its objections. In adopting the Regional Direc-tor's findings and recommendations, the Boardfound that the objections did not raise any materialissues which warranted a hearing.5Accordingly,we find no issues of fact warranting a hearing andtherefore we grant the General Counsel's Motionfor Summary Judgment.6On the basis of the entire record, the Boardmakes the following:I See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).4 Not reported in volumes of Board Decisions. As indicated in the De-cision and Certification of Representative, Member Penello adopted theRegional Director's overruling of Employer's Objection 2 involving al-leged misrepresentations, but he did so for the reasons set forth in Shop-ping Kart Food Market, Inc., 228 NLRB 1311 (1977), the principles ofwhich he still adheres to. See his dissenting opinion in General Knit ofCalifornia, Inc., 239 NLRB No. 101 (1978).Evansville Auto Parts, Inc., 217 NLRB 660 (1975); Raub Supply (Com-pany, 215 NLRB 830 (1974); Heavenly Valley Ski Area, a California Corpo-ration, and Heavenly Valley, a Partnership, 215 NLRB 734 (1974), enfd.552 F.2d 269 (9th Cir. 1977).6 In view of the result herein, we find it unnecessary to rule o theGeneral Counsel's motion to strike Respondent's denial of pars. 9, 11, 14,16, 17, and 18 of the complaint. Evansville Auto Parts, Inc., supra.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation with aretail facility in Greensboro, North Carolina, is en-gaged in the retail sales of records and tapes. Re-spondent's annual gross volume of sales is in excessof $500,000. During the past 12 months, a periodrepresentative of all times material herein, Respon-dent received goods valued in excess of $50,000 di-rectly from outside the State of North Carolina.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union, Local 204, affiliated withUnited Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed at Respondent's facility located at4217 High Point Road, Greensboro, NorthCarolina; excluding the Director, Second inOperation, Product Manager, Night Manager,and all other supervisors and guards as definedin the Act.2. The certificationOn May 11, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 11 designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on September 4, 1979,and the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act. PEACHES RECORDS & TAPES, INC.519B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 11, 1979,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 13, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceSeptember 13, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Peaches Records & Tapes, Inc., is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Retail Clerks Union, Local 204, affiliated withUnited Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time employeesemployed at Respondent's facility located at 4217High Point Road, Greensboro, North Carolina; ex-cluding the Director, Second in Operation, Prod-uct Manager, Night Manager, and all other super-visors and guards as defined in the Act, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act.4. Since September 4, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about September 13, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Peaches Records & Tapes, Inc., Greensboro, NorthCarolina, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Clerks 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, Local 204, affiliated with United Food andCommercial Workers International Union, AFL-CIO, CLC, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All full-time and regular part-time employeesemployed at Respondent's facility located at4217 High Point Road, Greensboro, NorthCarolina; excluding the Director, Second inOperation, Product Manager, Night Manager,and all other supervisors and guards as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility located at Greensboro,North Carolina, copies of the attached noticemarked "Appendix."7Copies of said notice, onforms provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Retail Clerks Union, Local 204, affiliatedwith United Food and Commercial WorkersInternational Union, AFL-CIO, CLC, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time employ-ees employed at our facility located at 4217High Point Road, Greensboro, North Caro-lina; excluding the Director, Second in Op-eration, Product Manager, Night Manager,and all other supervisors and guards as de-fined in the Act.PEACHES RECORDS & TAPES, INC.